COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


 STEPHANIE ESTRADA,                              '
                                                            No. 08-11-00328-CR
                              Appellant,         '
                                                              Appeal from the
 v.                                              '
                                                            346th District Court
 THE STATE OF TEXAS,                             '
                                                          of El Paso County, Texas
                                                 '
                              Appellee.
                                                     '      (TC# 20100D02869)



                                  MEMORANDUM OPINION

       Pending before the Court is the Appellant’s motion to dismiss this appeal pursuant to

TEX.R.APP.P. 42.2(a). Finding that the Appellant has complied with the requirements of Rule

42.2(a), we grant the motion and dismiss the appeal.



                                              GUADALUPE RIVERA, Justice
April 25, 2012

Before McClure, C.J., Rivera, J., and Antcliff, J.

(Do Not Publish)